Gilchrist, 0. J.
The substance of this case is contained in that part of it, in which it is stated, that on Sunday the defendant came to the house where the plaintiff and the other laborers were boarding, and said to them, that if they would resume their work on the railroad, he would pay them therefor, when their job should be completed. This was all that was done on Sunday. The proposition was not then accepted, and it needs no citation of authorities, to render it clear that this was only a proposition.
The cases cited by the counsel for the plaintiff establish the position, that if the contract be not completed on Sunday, if anything remain to be done on some future day, it will not be void. This contract, in the language of Mr. Justice Redfield, Adams v. Gay, 19 Vermont 358, merely “ grew out of a transaction upon Sunday.” It was not a contract made on Sunday, but was merely the result of the conversation between the parties on Sunday. It does not, therefore, come within the class of cases on the general question of the validity of such contracts, nor is it susceptible of the nice distinctions which have sometimes been made, in cases on this subject. As it was merely a proposition made on Sunday, and not then accepted, the defence cannot be sustained.
Judgment for the plaintiff’.